Title: George Jefferson to Thomas Jefferson, 16 May 1811
From: Jefferson, George
To: Jefferson, Thomas


          
            Dear Sir
            Richmond 16th May 1811
          
           We have received since my last 6 Hhds of your Tobacco.—although it arrived last week, there has been such a quantity coming in, that I was not able to get it inspected until to day.—I am very sorry to inform you that it is so indifferent, I could not get an offer for it at all, the whole of the principal purchasers saying it would not suit them at any price.—one declared it not to be worth more than 3.½ $, and none went higher than 5 $ , as to their opinion of the value, but all concurred in saying they would not purchase it at all.—it is badly culled, is dirty, & is much too high in case—so much so, that a part at one of the heads will be thrown away.  I feared I should not be able to sell it, although Isaac Coles as I suppose you will have heard, sold his crop at 68/— & one of Mr Short’s tenants sold at 71/6. I however had not the most distant idea of yours being so very indifferent.—The stem’d Hhd is nearly as bad as I ever saw.— Flour having sold occasionally at 9.¼ $ since my last, we have been able to get off only 51 Bbls more of yours at 9.½ $.—141 bbls more have been received, 40 of them from Lynchburg.
          Hoping that my next may contain better news,
          
            I am Dear Sir Your very humble servt
            
 Geo. Jefferson
          
         